Burke, J.
In March, 1907, plaintiff sued the defendant for the sum of $195 and interest since 1905. Before the time to answer had expired, defendant and plaintiff reached some agreement between themselves regarding a settlement, and no answer was interposed. The attorney for the plaintiff, however, was not notified of the settlement, and entered judgment by default on the 24th of April, 1907. It was not until 1908 that defendant discovered that such judgment had been entered, when he made application under the statute to have the same opened upon the ground of inadvertence, surprise, and excusable neglect. This motion, however, was never brought on for hearing, and on the 2d of September, 1911, a new motion upon the same identical grounds was made and served, and duly denied by the district court. *4No appeal was taken from suck order. At that time, however, the judge of the district court ordered a new judgment to be entered nunc ;pro Lunc, allowing the sum of $50, which had been paid by the defendant under the terms of the personal settlement already mentioned. Notwithstanding the premises, defendant in October, 1913, made a still further motion to vacate such judgment, upon the grounds that the same had been irregularly entered, and was voidable. He states expressly that this motion is not based on § 7483, Comp. Laws 1913, but upon the ground, as he states, that the court had the right to nullify the judgment as irregular, irrespective of the statute, and cites us to the case of Naderhoff v. George Benz &. Sons, 25 N. D. 165, 47 L.R.A.(N.S.) 853, 141 N. W. 501, upon which mainly he relies. Such case does not, in our opinion, aid defendant. Conceding, as he must, that the judgment before us is not void, but 'at most voidable, to set it aside defendant must bring himself within all those, equitable rules usually imposed upon those asking equitable relief. From 1908, when defendant discovered that a judgment had been entered against him, until 1913, five long years passed during which nothing was done towards opening the judgment, upon the ground of such irregularity. This delay justified the trial court in refusing the relief demanded. See Martinson v. Marzolf, 14 N. D. 301, 103 N. W. 937; Black, Judgm. §§ 170-326; Freeman, Judgm. §§ 124-132. Defendant was guilty of inexcusable laches, and the judgment of the trial court is in all things affirmed.